Case 1:19-cv-08034-ALC-OTW Document 4 Filed 08/29/19 Page 1 of 2

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

UNITED STATES DISTRICT COURT DATE FILED: SS YPATIA
SOUTHERN DISTRICT OF NEW YORK

JANE DOE, 19-cy-8034(ALC)
Plaintiff,

 

ORDER TO SHOW CAUSE
-against- FOR PRELIMINARY
INJUNCTION AND

DAVID K. TOWNES, TEMPORARY RESTRAINING
ORDER

 

Defendant.

 

ANDREW L. CARTER, JR., United States District Judge:

Upon (i) the complaint filed in this action, (ii) the declaration of Danilo Bandovic; and |
(ili) the accompanying Memorandum of Law, it is hereby
ORDERED, that the above-named Defendant show cause before a motion term of this
Court, at Courtroom 1306, the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City, County, and State of New York, on September 11, 2019, at 2:00 p.m., or as soon
thereafter as counsel may be heard, why an order should not be issued pursuant to Rule 65 of the
Federal Rules of Civil Procedure enjoining Defendant during the pendency of this action from
engaging in the conduct subject to the temporary restraining order described below;
ORDERED, that sufficient reason having been shown therefor, pending the hearing of
Plaintiff's application for a preliminary injunction, pursuant to Rule 65, Fed. R. Civ. P., the
Defendant his agents, servants, employees, attorneys, and all others in active concert or
participation with Defendant, are temporarily restrained and enjoined from:
1. Contacting Plaintiff and Plaintiffs son;
2. Acting on or making further threats of blackmail, extortion, retaliation and physical

violence against Plaintiff and her son;

 
Case 1:19-cv-08034-ALC-OTW Document 4 Filed 08/29/19 Page 2 of 2

3. Using any other means to further intimidate and retaliate, defame, and destroy
Plaintiffs reputation;
4, Revealing Plaintiffs name to the media or any other third party, other than
Defendant’s attorney;
5. Utilizing the rolodex and any other materials that Defendant unlawfully obtained
from Plaintiffs computer;
6. Destroying evidence;
7. Destroying Plaintiff's physical property still in the possession of Defendant;
ORDERED that Defendant submit a Response to the Application, in writing, to be filed
with the Court and served upon attorneys for Plaintiff by delivering copies thereof to the offices
of Derek Smith Law Group, PLLC, 1 Penn Plaza, Suite 4905, New York, New York, 10119, by
September 4, 2019 at 5:00 p.m.
ORDERED that personal service of a copy of this order and annexed affidavit upon
Defendant or Defendant’s counsel on or before 10:00 a.m. on August 29, 2019, shall be deemed

good and sufficient service thereof.

 

SO ORDERED.
Dated: August 28, 2019 (Ando / (a Oy)
New York, New York ANDREW L. CARTER, JR.

United States District Judge

 
